Citation Nr: 0504987	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-37 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the benefits sought on appeal.  
The veteran, who had active service from August 1942 to 
December 1945 and from January 1949 to January 1954, appealed 
that decision to BVA, and the case was referred to the Board 
for appellate review.  

The merits of the veteran's claim for service connection for 
a cervical spine disorder and a lumbar spine disorder will be 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this portion of the veteran's appeal has been 
obtained.

2.  An unappealed February 1992 rating decision denied 
service connection for a spine disorder, residuals of a back 
injury.

3.  An unappealed rating decision dated in June 1998 found 
that new and material evidence had not been submitted to 
reopen the claim for service connection for a spine disorder, 
residuals of a back injury.

4.  The evidence received since the June 1998 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a cervical spine disorder.

5.  The evidence received since the June 1998 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a lumbar spine disorder.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision, which found that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for a spine disorder, 
residuals of a back injury, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2004).

2.  The evidence received subsequent to the June 1998 rating 
decision is new and material, and the claim for service 
connection for a cervical spine disorder is reopened. 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 20.1105 (2004).

3.  The evidence received subsequent to the June 1998 rating 
decision is new and material, and the claim for service 
connection for a lumbar spine disorder is reopened. 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 20.1105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the July 
2002 rating decision as well as the November 2003 Statement 
of the Case issued in connection with these claims have 
notified the veteran of the evidence considered, the 
pertinent laws and regulations, and the reasons his claims 
were denied.  In addition, the RO sent a letter in March 2002 
to the veteran that specifically informed him of the 
substance of the VCAA, including the division of 
responsibilities between the VA and the veteran in obtaining 
the evidence.  Consistent with 38 U.S.C.A. §5103(a) and 38 
C.F.R. §3.159 (b) the RO also essentially satisfied the 
notice requirements to: (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence the VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you got pertaining to 
your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159 (b) 
(1).  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's available service medical records have been 
obtained and associated with the claims file, as were his VA 
medical records and private medical records.  The veteran was 
also afforded a VA examination in connection with his claims 
for service connection in November 2002, and he was provided 
the opportunity to testify at a September 2003 hearing before 
a Decision Review Officer at the RO.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of this portion of the 
veteran's appeal has been obtained.  Moreover, the Board 
notes that any deficiencies in VA compliance with the VCAA 
notice or development requirements as they relate to 
reopening the veteran's claims for service connection for a 
cervical spine disorder and a lumbar spine disorder are not 
prejudicial to the veteran by virtue of the Board's reopening 
the veteran's claims by its decision this date, as discussed 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, the Board finds that disposition of this portion 
of the appellant's claims is appropriate.


Law and Analysis

The veteran contends that he is entitled to service 
connection for a cervical spine disorder and a lumbar spine 
disorder.  More specifically, he claims that his current 
cervical spine and lumbar spine disorders are related to two 
helicopter accidents in which he was involved during service.
 
Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).   Service connection may also be granted for certain 
chronic diseases, such as arthritis, when such diseases are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The Board observes that the veteran's claim for service 
connection for a spine disorder was previously considered and 
denied by the RO in rating decisions dated in February 1992 
and June 1998.  The veteran was notified of those decisions 
and of his appellate rights.  In general, rating decisions 
that are not timely appealed are final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

In March 2002, the veteran essentially requested that his 
claims for service connection for a cervical spine disorder 
and for a lumbar spine disorder be reopened.  The rating 
decision now on appeal appears to have reopened the veteran's 
claims for service connection for a cervical spine disorder 
and a lumbar spine disorder and adjudicated these claims on a 
de novo basis.  As will be explained below, the Board 
believes that the RO's adjudication regarding reopening the 
veteran's claims for service connection for a cervical spine 
disorder and a lumbar spine disorder is ultimately correct.  
Nevertheless, the requirement of submitting new and material 
evidence is a material legal jurisdictional issue that the 
Board is required to address on appeal, despite the RO's 
actions.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996) (Statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
potential jurisdictional defect may be raised by court of 
tribunal, sua sponte or by any party, at any stage in the 
proceedings, once apparent, must be adjudicated).  Thus, the 
Board has recharacterized the issues on appeal as whether the 
veteran has submitted new and material evidence to reopen the 
previously denied claims for service connection for a 
cervical spine disorder and a lumbar spine disorder.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance of a claim is "new 
and material."  The Board acknowledges that there has been a 
regulatory change in the definition of new and material 
evidence that is applicable to all claims filed on or after 
August 29, 2001, such as the instant case.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  
Under the version of 38 C.F.R. § 3.156(a) applicable in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

As previously indicated, a rating decision dated in January 
1992 denied service connection for a spine disorder.  In that 
decision, the RO noted that the veteran's service medical 
records were incomplete and that the available records did 
not document any treatment for the claimed disability.  Nor 
did the May 1959 Reserve examination mention a spine 
disorder.  As such, the RO determined that there was no 
evidence to demonstrate the incurrence or aggravation of a 
spine disorder during active duty.  The June 1998 rating 
decision subsequently denied the veteran's claim on the basis 
that new and material evidence had not been submitted.

The evidence associated with the claims file subsequent to 
the June 1998 rating decision includes VA medical records, 
private medical records, a June 2002 VA examination report, 
September 2003 hearing testimony, and statements from the 
veteran's ex-wife as well as the veteran's own assertions.  
The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the June 1998 rating 
decision and finds that this evidence is new, in that it was 
not previously of record.  The Board also finds this evidence 
to be material in that there is recently obtained evidence 
that does relate to an unestablished fact necessary to 
substantiate the veteran's claims.  In this regard, at the 
time of the two prior denials, the evidence of record did not 
contain a diagnosis of disorders of the spine.  The current 
private and VA medical evidence does indicate that the 
veteran has degenerative disc disease of the cervical and 
lumbar spine.  Further, some of the recently submitted 
medical evidence also includes a medical history reported by 
the veteran that he has had degenerative joint disease of the 
cervical and lumbar spine due to a helicopter crash in 
service.  The Board finds such evidence to satisfy the 
requirements of 38 C.F.R. § 3.156(a) and, as such, the Board 
finds that new and material evidence has been presented to 
reopen the veteran's previously denied claims for service 
connection for a cervical spine disorder and a lumbar spine 
disorder. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a cervical spine 
disorder is reopened, and to this extent only, the appeal is 
granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a lumbar spine disorder 
is reopened, and to this extent only, the appeal is granted.


REMAND

Upon review of the claims file, the Board finds that 
additional development is needed in this case before 
proceeding with appellate review for the reasons set forth 
below.

An initial review of the evidence reveals that the 
veteran's complete service medical records appear to not be 
associated with the claims file.  Nor is there any 
indication that an additional attempt was made to obtain 
his complete service medical records.   Even prior to the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Court of Appeals for Veterans 
Claims (Court) had held that in cases where the veteran's 
service medical records were unavailable, through no fault 
of the veteran, there was a "heightened duty" to assist the 
veteran in the development of the case.  See generally 
McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  While the 
available service records do not indicate or otherwise show 
that the veteran injured his cervical or lumbar spine, the 
veteran has claimed that he had injured his back during 
service.  In this regard, he has stated that he was 
involved in a helicopter accident in 1951 as well as in 
November 1952, and he has submitted a newspaper article 
dated in November 1952, which documents the later accident.  
Additionally, the veteran has submitted a National Archives 
and Records Administration NA Form 13055 which appears to 
be partially correctly completed according to the form 
instructions, i.e. the form indicates that a search of 
secondary sources requires months and years of purported 
treatment, but the veteran only gave the years.  The RO 
should ensure that a search is made of secondary sources 
for any additional service medical records of the veteran 
since he does assert that he did receive some medical 
treatment following the helicopter crash in service.

In addition, the Board notes that there may be additional 
treatment records not associated with the claims file.  In 
this regard, the veteran submitted a statement in April 2002 
in which he indicated that he had sent treatment records from 
Dr. Sam Liu, Dr. Cherry, and Dr. Jacobs that dated back to 
the 1950s.  However, the veteran also noted that there had 
been an error in the file number, and upon review of the 
claims file, he could not find such treatment records.  In 
addition, VA medical records dated in June 2002 indicate that 
the veteran reported being seen by Dr. Sam Liu in 1955 in 
Portland, Oregon, which would have been the year following 
his separation from service.  He also recalled being seen by 
Dr. Cherry in Portland, Oregon at which time cervical 
traction was advised.  However, the Board notes the veteran's 
claims file does not contain any treatment records from these 
physicians, nor does it appear that an attempt was made to 
obtain those treatment records.  In fact, the evidence of 
record does not include any treatment records dated prior to 
May 1985.  Such records may prove to be relevant and 
probative.  Therefore, the RO should attempt to obtain and 
associate with the claims file any and all treatment records 
pertaining to the veteran's cervical spine disorder and 
lumbar spine disorder.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  The case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran if further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should complete the 
development of the evidence with 
regard to any missing service medical 
records in accordance with applicable 
VA procedure.  This should include 
another attempt to secure any 
available service medical records of 
the veteran through official channels 
and through searches of secondary 
sources.  If necessary, the veteran 
should be afforded the opportunity to 
complete NA Form NA 13055, Request for 
Information Needed to Reconstruct 
Medical Data.  As set forth in 38 
U.S.C.A. §5103A(b)(3) and 38 C.F.R. 
§3.159(c)(2), the RO should continue 
efforts to locate such records until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would 
be futile.  The veteran should be 
notified of the RO's attempts to 
locate his service medical records 
from his active duty service, as well 
as any further action to be taken.

2.  The RO should request that the 
appellant provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his cervical and lumbar spine 
disorders since his separation from 
service.  After acquiring this 
information and obtaining any 
necessary authorization, the RO should 
obtain and associate these records 
with the claims file.  A specific 
request should be made for treatment 
records from Drs. Sam Liu, Cherry, and 
Jacobs.

3.  If additional medical evidence is 
obtained, the RO should refer the 
veteran's claims file to the June 2002 
VA examiner for further review of the 
record.  If that examiner is 
unavailable, the case should be 
referred to another suitably qualified 
examiner.  The examiner is requested 
to review all records associated with 
the claims file, including any 
treatment records obtained by the RO, 
as directed above.  Upon that review, 
he should then indicate whether any 
change or modification of the June 
2002 VA medical opinion is in order 
regarding the likelihood that the 
veteran's current cervical spine 
disorder and/or lumbar spine disorder 
are related to his military service.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified. 



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


